Citation Nr: 1046458	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-28 512	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than October 8, 2002, 
for the grant of service connection for anxiety disorder, not 
otherwise specified, including considering whether September 1971 
and February 1972 rating decisions involved clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from December 
1967 to October 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
March 2006 and May 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The March 2006 decision granted the Veteran's claim for service 
connection for anxiety disorder, not otherwise specified (also 
claimed as posttraumatic stress disorder (PTSD)) and assigned an 
initial 50 percent rating retroactively effective from October 8, 
2002, the date of receipt of a petition to reopen this previously 
denied claim.  The May 2007 decision denied a derivative claim 
for an earlier effective date for this grant of service 
connection.

As support for his claim for an earlier effective date, the 
Veteran testified at a hearing at the RO in August 2010 before 
the undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for an 
acquired psychiatric disorder was received on May 5, 1971, so 
more than one year after his discharge from the military.  In a 
September 1971 rating decision, the RO denied service connection 
for a neuropsychiatric disability.  However, the Veteran 
initiated an appeal of that decision by submitting a timely 
notice of disagreement (NOD) in November 1971.

2.  But in a subsequent February 1972 rating decision, the RO 
continued to deny service connection for anxiety disorder/nervous 
condition.  And after the Veteran failed to perfect an appeal of 
that subsequent decision, it became final and binding on him 
based on the evidence then of record.

3.  Many years later, on October 8, 2002, the Veteran filed a 
petition to reopen this claim for service connection an acquired 
psychiatric disability (identified as PTSD).  In the March 2006 
rating decision the followed, the RO reopened this claim 
and granted service connection for anxiety disorder (also claimed 
as PTSD), retroactively effective from October 8, 2002, the date 
of receipt of the petition to reopen this claim.

4.  Entitlement to service connection for the anxiety disorder 
was not shown until a February 2006 VA compensation examination 
report, so not until after receipt of the petition to reopen this 
claim.  This report etiologically linked this disorder back to 
the Veteran's military service.

5.  In his personal statements and hearing testimony, the Veteran 
collaterally attacked the earlier September 1971 and February 
1972 RO denials of his claim, requesting revision of those 
earlier decisions on the basis of CUE.

6.  However, those prior September 1971 and February 1972 RO 
decisions did not involve an error of fact or law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
outcome of those decisions would have been manifestly different 
but for the error.  Those decisions were not fatally flawed or 
undebatably erroneous.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
October 8, 2002, for the grant of service connection for anxiety 
disorder, including on the basis of CUE in prior September 1971 
and February 1972 decisions considering and denying this claim.  
38 U.S.C.A. §§ 5107, 5109A, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.1, 3.105(a), 3.155, 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2002 
and October 2003.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  Keep in 
mind that his appeal is for an earlier effective date, the final 
downstream element of his claim, which initially arose in the 
context of him trying to establish his underlying entitlement to 
service connection, since granted in the March 2006 RO decision 
at issue.  In Goodwin v. Peake, 22 Vet App 128 (2008), the Court 
held that once a decision awarding service connection, a 
disability rating, and an effective date has been made, section 
5103(a) notice has served its intended purpose, and its 
application is no longer required because the claim as it arose 
in its initial context has been substantiated.  See also Dingess, 
19 Vet. App. at 490.  Thereafter, once a NOD has been filed, for 
example contesting a "downstream" issue such as the effective 
date assigned, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 control as to the further communications with the Appellant, 
including as to what evidence is necessary to establish a more 
favorable decision with respect to downstream elements of the 
claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Veteran received the required SOC concerning the downstream 
effective date element of his claim, and the SOC apprised him 
that evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of record, is 
needed to substantiate his claim for an earlier effective date.  
See, too, Huston v. Principi, 17 Vet. App. 195 (2003).  So he has 
received all required VCAA notice.

VA also has a duty to assist the Veteran in developing his claim.  
This duty includes assisting him in the procurement of records 
and providing an examination when necessary to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudicing him.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted 
personal statements and hearing testimony and private treatment 
records.  The RO obtained his service treatment records (STRs), 
VA treatment records, and arranged for a February 2006 VA 
compensation examination to assess the nature and etiology of his 
mental illness, including in terms of whether it was attributable 
to or dated back to his military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Significantly, he has not identified, and the 
record does not otherwise suggest, any additional existing 
evidence that is necessary for a fair adjudication of his claim 
that has not been obtained.  Hence, no further assistance to him 
is required to fulfill VA's duty to assist in developing his 
claim.

Moreover, to the extent he is alleging CUE in prior RO decisions 
that earlier considered and denied his claim, the VCAA does not 
apply.  The VCAA is inapplicable to CUE claims, irrespective of 
whether the Board or the local RO issued the decision in 
question.  See Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

II.  Analysis-Entitlement to an Effective Date Earlier than 
October 8, 2002, for the Grant of Service Connection for Anxiety 
Disorder, 
Including Whether September 1971 and February 1972 Rating 
Decisions Involved CUE

As reason or justification for assigning an earlier effective 
date, the Veteran contends that his anxiety disorder was evident 
at the time of his original claim for service connection, filed 
on May 5, 1971, but that it was erroneously denied in September 
1971 and February 1972 RO rating decisions.

Generally, and except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or dependency 
and indemnity compensation (DIC) based on an original claim, a 
claim reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation, i.e., service 
connection, is received within one year after separation from 
service, the effective date of entitlement is the day following 
separation or the date entitlement arose.  38 C.F.R. § 
3.400(b)(2).

However, a rating decision becomes final and binding if the 
Veteran does not timely perfect an appeal of the decision.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302.  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, and 
other issues, will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a).  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim."  In order for the Veteran to 
be awarded an effective date based on an earlier claim, he or she 
has to show CUE in the prior denial of the claim.  Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).  There is no basis for a 
free-standing earlier effective date claim from matters addressed 
in a final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

The proper effective date for new and material evidence other 
than STRS received after a final disallowance is the date of 
receipt of the claim to reopen or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 
38 C.F.R. §§ 3.400(q)(2), 3.400(r).  However, when evidence, 
other than STRs, is received in the appeal period following a 
subsequent disallowance, resulting in a later grant of service 
connection, the effective date will be as though the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
intent to apply for VA benefits from a claimant or representative 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).



In certain instances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157.  This limited exception, however, does 
not apply to claims for service connection - only instead, for 
example, to claims for higher ratings for already established 
service-connected disabilities.

Moreover, VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

As recently held in Williams v. Peake, 521 F.3d 1348 (Fed. 
Cir.2008), a subsequent final adjudication of a claim which is 
identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier claim. 
(so cannot get an earlier effective date prior to the last final 
adjudication absent CUE).  The later disposition, denying the 
claim on its merits, also decides that the earlier identical 
claim must fail.  The notice given that the later claim has been 
disallowed informs the Veteran that his claim for service 
connection has failed.  This notice affords the Veteran the 
opportunity for appeal to the Board, and if necessary to the 
Veterans Court (CAVC) and Federal Circuit Court, so that he might 
demonstrate that his claim for service connection should have 
been sustained.  In Williams, the Federal Circuit Court 
acknowledged the Veteran did not receive notice of a prior June 
1977 rating decision that had denied service connection for a 
nervous disorder.  The Federal Circuit Court held, however, that 
because he had received notice of a subsequent December 1979 
rating decision that had denied service connection for the same 
disability, the earlier claim no longer remained pending and thus 
entitlement to an earlier effective date for service connection 
was not warranted.  Id.

Here, although the Veteran initially filed a claim for service 
connection for mental illness on May 5, 1971, so many years 
before his current October 8, 2002 effective date, he must also 
keep in mind that the prior decisions deciding this claim are 
final and binding on him based on the evidence then of record if 
he did not perfect a timely appeal of those earlier decisions.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103 (2010).  

Following receipt of that initial May 5, 1971 claim, records show 
that in a September 1971 rating decision the RO denied service 
connection for a neuropsychiatric disability.  That decision 
found the Veteran's STRs to be unremarkable for any nervous 
disorder.  The RO also considered VA Shreveport hospitalization 
records from April 30, 1971, showing an unconfirmed diagnosis of 
schizophrenia.  But there was no attribution of this provisional 
diagnosis to the Veteran's military service.  And a subsequent 
June 1971 VA treatment record clarified that his acquired 
psychiatric disorder instead was psychoneurosis, anxiety type, 
severe with depression.  But it, too, was not attributed to his 
military service.  Thus, the RO found no evidence of in-service 
incurrence and no nexus evidence linking these diagnoses to his 
service.  Moreover, there was no competent evidence to 
alternatively establish a psychosis to a compensable degree 
within the one-year presumptive period following the conclusion 
of his service (meaning by October 1970 since his service had 
ended in October 1969).

The RO determined the Veteran failed to appeal that initial 
September 1971 rating decision, such that the decision became 
final and binding on him based on the evidence then of record.  
Id.  However, the Board's independent review of the record 
reveals that he submitted a statement concerning his "nervous 
condition" that was received on November 8, 1971, so within one 
year of receiving notification of that initial decision.  This 
raises the question of whether that November 1971 statement was a 
timely notice of disagreement (NOD) with that September 1971 
rating decision.

An NOD must express disagreement with a determination of the 
agency of original jurisdiction and express a desire to contest 
the result and must be filed in writing by the claimant with the 
RO within one year after the date of mailing of notice of the RO 
decision.  38 C.F.R. § 20.302.  While special wording is not 
required, the NOD must be in terms that reasonably can be 
construed as disagreement with the determination and a desire for 
appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201; see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).

Here, it was obvious from the November 1971 statement that the 
Veteran disagreed with the RO's then-recent denial of service 
connection for his "nervous condition."  See id.  He also 
indicated a desire for the RO to continue to develop his case and 
grant his claim.  Therefore, the Board finds that his November 
1971 statement constituted a timely NOD with the September 1971 
rating decision on the issue of whether he was entitled to 
service connection for an acquired psychiatric disorder.  
Moreover, the NOD was timely, coming only two months after the 
September 1971 rating decision.  See 38 C.F.R. § 20.302.  Thus, 
the appeal continued and that September 1971 rating decision did 
not become final and binding because he initiated a timely 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1103.

Subsequently, however, the RO issued another decision in February 
1972 continuing to deny the Veteran's claim for service 
connection for mental illness (anxiety disorder/nervous 
condition).  And the RO's February 1972 continued denial of this 
claim was based on essentially the same grounds as the prior 
September 1971 denial.  However, the February 1972 denial also 
considered an intervening October 1971 letter from a private 
physician, Dr. R.S., noting the Veteran had been treated for 
complaints of a "nervous nature, arising from 
military service," beginning in the month following separation.  
Still, the RO noted that physician had failed to confirm whether 
any psychiatric diagnosis was provided in the course of this 
post-service psychiatric treatment.  

The RO determined the Veteran failed to perfect an appeal of that 
subsequent February 1972 decision, such that it too became final 
and binding on him based on the evidence then of record.  Id.  

In this regard, the record shows that after the Veteran submitted 
a timely January 1973 NOD, the RO sent him a SOC later in January 
1973 concerning the continued denial of his claim for mental 
illness.  And after receiving that SOC addressing this issue, he 
did not then perfect his appeal of the claim by also filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302, etc.

That January 1973 SOC informed the Veteran that he needed to 
complete his appeal within 60 days by filing the attached VA Form 
9.  Notably, he submitted an April 1974 statement that could have 
been considered as a substantive appeal since it clearly stated, 
"I would like to initiate an appeal to the Board of 
Veterans Appeals."  Unfortunately, though, that statement was 
submitted over a year after the SOC, well beyond the terminal 
date he had for perfecting his appeal.

Similarly, after the RO issued an SSOC in May 1974, the Veteran 
indicated his desire to appeal the continued denial of his 
acquired psychiatric disorder claim in an April 1975 statement.  
But although that additional statement also might have been 
acceptable as a substantive appeal, in lieu of a VA Form 9, it 
too was untimely.  Filing additional evidence does not extend the 
time limit for perfecting an appeal.  38 C.F.R. § 20.304.  And 
although an extension of the 60-day period for filing a 
Substantive Appeal, or the 30-day period for responding to an 
SSOC, may be granted for good cause, a request for such an 
extension must be in writing (and filed with the originating 
office) and must be made prior to expiration of the time limit 
for filing the Substantive Appeal or response to the SSOC.  
38 C.F.R. § 20.303.  This unfortunately did not occur in this 
particular instance.

Since the Veteran initiated, but failed to perfect, that earlier 
appeal, it follows that those prior September 1971 and February 
1972 rating decisions became final and binding on him based upon 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

Thus, absent a showing of CUE in those prior September 1971 and 
February 1972 rating decisions, as a collateral attack, those 
prior determinations preclude the Veteran from receiving an 
effective date retroactive to that earlier point in time.  Sears, 
16 Vet. App. at 248; Flash, 8 Vet. App. at 340.

The Board's has considered his formal and informal communications 
to VA, and a petition to reopen his claim for service connection 
for mental illness was not received between February 1972 (the 
last final and binding denial of this claim) and October 8, 2002 
(when the RO received his petition to reopen this claim).

The Board must next consider the date of entitlement to service 
connection.  The record indicates that the first date the Veteran 
might possibly have established entitlement was February 2, 2006, 
since there was no competent positive nexus opinion evidence 
prior to that date.  That is, entitlement to service connection 
for anxiety disorder is not shown until his February 2006 VA 
compensation examination, which offered a positive nexus opinion 
etiologically linking his current anxiety disorder back to his 
military service.  And, indeed, it was on the basis of this VA 
examiner's favorable opinion that service connection was granted 
later in March 2006.

But the Veteran submitted the petition to reopen this claim for 
service connection for anxiety disorder earlier, on October 8, 
2002.  However, since the date of entitlement (February 2, 2006) 
is later than the date of receipt of the petition to reopen the 
claim (October 8, 2002), the general default rule is unhelpful to 
his claim for an effective date earlier than October 8, 2002.

Hence, since there is no earlier indication of entitlement in the 
record prior to February 2, 2006, the date of the VA examination 
report, the earliest possible effective date the Veteran may 
receive is October 8, 2002, when he filed the petition to reopen 
this claim.  The Court has held that the rule of finality 
regarding an original claim implies that the date of that claim 
is not to be a factor in determining an effective date if the 
claim is later reopened.  The Court has held that the term "new 
claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a 
claim to reopen a previously and finally denied claim.  See Sears 
v. Principi, 16 Vet. App. 244, (2002); see also Livesay, 15 Vet. 
App. 165, 172 (2001) (holding that the plain meaning of § 5110 to 
be that "the phrase 'application therefore' means the application 
which resulted in the award of disability compensation that it to 
be assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection award 
based upon the reopened claim as the date on which the Veteran 
"first sought to reopen his claim").  Therefore, absent a 
successful showing of CUE, there is simply no regulatory or 
statutory authority allowing the Board to grant the Veteran an 
effective date earlier than October 8, 2002, for the 
establishment of service connection for anxiety disorder.  

CUE

The only remaining means to establish entitlement to an effective 
date earlier than October 8, 2002, is by showing CUE in the prior 
September 1971 and February 1972 RO rating decisions previously 
considering and denying the claim.  That is to say, the Veteran's 
only recourse in challenging those earlier decisions 
is to collaterally attack them by requesting revision based on 
CUE.  See 38 C.F.R. § 3.105(a).  This was explained to him during 
his recent August 2010 hearing before the Board.  See Bryant 
Shinseki, 23 Vet. App. 488 (2010) (indicating that, under 
38 C.F.R. § 3.102(c)(2), a Board VLJ must 1) fully explain the 
outstanding issues that are relevant and material to 
substantiating the claim and 2) suggest the submission of 
evidence on any issue material to substantiating the claim when 
the record is missing evidence on that issue or when the 
testimony at the hearing raises an issue for which there is no 
evidence in the record).

According to 38 C.F.R. § 3.105(a), where the evidence establishes 
such error, the prior decision will be reversed or amended.  A 
rating or other adjudicative decision that constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE.  The 
three prongs are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the adjudication in question. See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 
310, 314 (1992).



"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Id.; see also Eddy v. 
Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to 
evaluate and interpret correctly the evidence is not clear and 
unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 242, 
245-246 (1994). "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, [CUE]."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the original).  
The failure to fulfill the duty to assist also cannot constitute 
CUE.   Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Keep in mind, the record in this appeal to be reviewed for CUE is 
the record and law that existed at the time of the prior rating 
decisions, not additional evidence submitted or otherwise 
obtained long after the fact.  A finding of CUE must be based 
solely on the evidence of record at the time of the decisions in 
question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992). 

The September 1971 and February 1972 rating decisions, as 
explained, are final and binding determinations because, although 
the Veteran received proper notice of those decisions, he did not 
perfect an appeal in response.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Initiating an appeal is not tantamount to perfecting an 
appeal, meaning completing all the necessary steps - not just 
some of them.  See 38 C.F.R. § 20.200 (noting the requirement of 
the submission of both a timely NOD and, after receipt of a SOC, 
a timely Substantive Appeal (VA Form 9 or equivalent statement)).  
Absent perfection of an earlier appeal, there must be CUE in 
those earlier decisions to establish entitlement to an earlier 
effective date retroactive to that earlier point in time.



CUE is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (noting that the "clear and convincing" 
burden of proof, while a higher standard than a preponderance of 
the evidence, is a lower burden to satisfy than that of 
"clear and unmistakable evidence.").  It is an "onerous" 
evidentiary standard, requiring that the result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).

The Veteran's sole theory of CUE appears to be that the RO 
committed factual error in the September 1971 and February 1972 
denials of his claim.  It is unclear from his hearing testimony 
and personal statements as to what particular evidence he 
believes warranted granting service connection at the time of 
those earlier rating decisions, yet was not properly considered.  
However, he did testify during his recent hearing that he was 
hospitalized for a mental condition after discharge at the VA 
hospital in Lufkin.  See hearing transcript at page 5.  He added 
that he was also receiving psychiatric treatment from "all kinds 
of different doctors and psychiatrists."  See hearing transcript 
at page 6.  So he believes, even when the RO issued those prior 
September 1971 and February 1972 decisions, there was sufficient 
evidence of record to grant his claim.  But this allegation, made 
long after those decisions, is essentially merely contesting the 
weight and probative value the RO assigned to pieces of evidence, 
such as medical findings.  And, as mentioned, this does not 
amount to CUE.  The Court has consistently stressed the rigorous 
nature of the concept of CUE.  "[CUE] is an administrative 
failure to apply the correct statutory and regulatory provisions 
to the correct and relevant facts.  It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991). "[It] requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 1 
Vet. App. 228, 231 (1991).



So, the Veteran's assertion of CUE is simply a disagreement with 
the weighing of the evidence when deciding his claim in those 
earlier decisions and the factual determinations the RO reached.  
And the Board's retrospective review of those September 1971 and 
February 1972 rating decision narratives simply fails to compel 
any conclusion that it is absolutely clear that a different 
result would have ensued but for error - i.e., that the 
Veteran's claim for service connection necessarily would have 
been granted.  Rather, a review of the evidence available at the 
time of those September 1971 and February 1972 rating decisions 
shows the RO considered and discussed the VA examination report, 
VA and private treatment records available at the time.  In 
particular, the RO's September 1971 decision cited a VA 
Shreveport hospitalization discharge record for April to November 
1971, which in turn records a self-reported history of "nerves" 
and psychiatric problems dating back to Vietnam.  However, the RO 
nonetheless denied the claim primarily based on a lack of in-
service incurrence since the Veteran's STRs were unremarkable for 
any objective confirmation of a psychiatric disorder of any sort.  
So his lay testimony of mental illness purportedly dating back to 
his military service must be balanced against the absence of any 
supporting documentation in the records specifically concerning 
his service.

More recent decisions of the Veterans Court and Federal Circuit 
permit recognition of lay evidence as potentially competent to 
support the presence of a disability, including during service, 
even when not corroborated by contemporaneous medical evidence 
such as STRs.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Indeed, VA compensation examiners are now all 
but precluded from not commenting on a Veteran's report of in-
service injury and, instead, relying on the absence of evidence 
in his STRs to provide a negative nexus opinion.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  But this was not the case or 
situation when the RO considered the claim in September 1971 and 
February 1972, and the Board's consideration of the CUE claim is 
restricted to the controlling statutes and regulations at the 
time of those prior adjudications, not changes in law since 
enacted as a result of these more recent precedent decisions.




The Board therefore concludes there is no clear and unmistakable 
factual error in either of those prior rating decisions.  Fugo v. 
Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 412 
(1996).

Concerning any potential error of law, the Veteran has not 
identified any other existing laws or regulations that were 
misapplied by the RO in those prior rating decision that would 
establish CUE.  Indeed, a failure to address a specific 
regulatory provision involves harmless error, unless the outcome 
would have been manifestly different.  Wamhoff v. Brown, 8 Vet. 
App. 517 (1996).

So, in conclusion, the Board finds that the Veteran has failed to 
establish factual or legal error arising to the level of CUE in 
either the September 1971 or February 1972 rating decisions.  
Hence, the criteria have not been met for reversing or revising 
those prior decisions on the basis of CUE, and accordingly, there 
is no basis for establishing entitlement to an earlier effective 
date for the eventual grant of service connection for the anxiety 
disorder prior to October 8, 2002, when he reopened this claim.  
See Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 
2005) (indicating that "no matter how [the Veteran] tries to 
define 'effective date,' the simple fact is that, absent a 
showing of CUE, he cannot receive disability payments for a time 
frame earlier than the application date of his claim to reopen, 
even with new evidence supporting an earlier disability date").  
See also Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) 
and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a 
claim that has not been finally adjudicated remains pending for 
purposes of determining the effective date for that disability, 
but conversely, that a claim which has become final and binding 
in the absence of an appeal does not remain pending and subject 
to an earlier effective date).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
an effective date earlier than October 8, 2002, for the grant of 
service connection for anxiety disorder.  And since the 
preponderance of the evidence is against his claim, there is no 
reasonable doubt to be resolved in his favor, and his claim must 
be denied  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for an effective date earlier than October 8, 2002, for 
the grant of service connection for anxiety disorder, including 
on the basis of CUE in prior September 1971 and February 1972 
rating decisions, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


